753 N.W.2d 259 (2008)
Lisa FEDEWA, Personal Representative of the Estate of Nicholas Ryan Fedewa, Plaintiff-Appellee,
v.
ROBERT CLANCY CONTRACTING, INC., Defendant, Cross-Defendant-Appellant, and
Bay-Rama, Inc., Defendant, Cross-Plaintiff-Appellee.
Lisa Fedewa, Personal Representative of the Estate of Nicholas Ryan Fedewa, Plaintiff-Appellee,
v.
Robert Clancy Contracting, Inc., Defendant, Cross-Defendant-Appellee, and
Bay-Rama, Inc., Defendant, Cross-Plaintiff-Appellant.
Docket Nos. 136065, 136096. COA No. 274088.
Supreme Court of Michigan.
August 1, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of these applications for leave to appeal is considered, and the applications for leave to appeal are DISMISSED with prejudice and without costs.